UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-2585



FRED MEADE,

                                                          Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
ISLAND CREEK COAL COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(93-1526-BLA)

Submitted:    January 26, 1996         Decided:     February 16, 1996


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Fred Meade, Petitioner Pro Se. Christian P. Barber, J. Matthew
McCracken, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Douglas Allan Smoot, JACKSON & KELLY, Charleston, West Virginia,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1993). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Meade v.
Director, Office of Workers' Compensation Programs, No. 93-1526-BLA

(B.R.B. Nov. 25, 1994). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2